           Case 3:20-cv-06152-RS Document 58 Filed 01/22/21 Page 1 of 3



 1   Michael J. Bettinger (SBN 122196)               Robert F. Kramer (SBN 181706)
     mbettinger@sidley.com                           rkramer@feinday.com
 2   Irene Yang (SBN 245464)                         M. Elizabeth Day (SBN 177125)
 3   irene.yang@sidley.com                           eday@feinday.com
     Sue Wang (SBN 286247)                           David Alberti (SBN 220625)
 4   sue.wang@sidley.com                             dalberti@feinday.com
     Saurabh Prabhakar (SBN 300891)                  Sal Lim (SBN 211836)
 5   sprabhakar@sidley.com                           slim@feinday.com
     SIDLEY AUSTIN LLP                               Russell Tonkovich (SBN 233280)
 6   555 California Street, Ste. 2000                rtonkovich@feinday.com
 7   San Francisco, California 94104                 Marc Belloli (SBN 244290)
     Telephone: (415) 772-1200                       mbelloli@feinday.com
 8   Facsimile: (415) 772-7400                       FEINBERG DAY KRAMER ALBERTI
                                                     LIM TONKOVICH & BELLOLI LLP
 9   Richard A. Cederoth (pro hac vice)              577 Airport Boulevard, Suite 250
     rcederoth@sidley.com                            Burlingame, California 94010
10   SIDLEY AUSTIN LLP                               Telephone: (650) 825-4300
11   One South Dearborn                              Facsimile: (650) 460-8443
     Chicago, Illinois 60603
12   Telephone: (312) 853-7000                       Attorneys for Plaintiff Express Mobile, Inc.
     Facsimile: (312) 853-7036
13
     Attorneys for Defendants Microsoft Corp. and
14
     LinkedIn Corp.
15

16                                 UNITED STATES DISTRICT COURT
17                               NORTHERN DISTRICT OF CALIFORNIA
                                      SAN FRANCISCO DIVISION
18

19    EXPRESS MOBILE, INC.
                                                    Case No. 3:20-cv-06152-RS
20                  Plaintiff,
                                                    STIPULATION AND ORDER
21    v.                                            REGARDING DEFENDANTS’
                                                    MOTION TO SEVER AND
22    MICROSOFT CORPORATION and                     AGREEMENT REGARDING
      LINKEDIN CORPORATION,                         SEVERANCE FOR TRIAL
23
                    Defendants.
24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER REGARDING                            CASE NO. 3:20-CV-06152-RS
     MOTION TO SEVER AND SEVERANCE FOR TRIAL
            Case 3:20-cv-06152-RS Document 58 Filed 01/22/21 Page 2 of 3



 1          IT IS HEREBY STIPULATED by and between Plaintiff Express Mobile, Inc. and

 2   Defendants Microsoft Corporation (“Microsoft”) and LinkedIn Corporation (“LinkedIn”)

 3   (collectively, “Defendants”), subject to the approval of the Court, as follows:

 4          WHEREAS, on December 30, 2020, Defendants filed a Motion to Sever and Consolidate for

 5   Pretrial Purposes contending that LinkedIn had been improperly added to Plaintiff’s lawsuit against

 6   Microsoft in violation of 35 U.S.C. § 299 and requesting that the allegations and claims against

 7   LinkedIn be severed into a separate case and consolidated with this one for pretrial purposes (Dkt.

 8   53);

 9          WHEREAS, on January 13, 2021, Plaintiff responded to Defendants’ motion stating it “does

10   not oppose severance of this matter into two jury trials at the Court’s discretion at the pretrial

11   conference” but requested that the Court defer such severance until the pretrial conference (Dkt. 55);

12          WHEREAS, the parties agree that Microsoft and LinkedIn are entitled to separate trials, but

13   that for administrative ease, the allegations and claims against Defendants can proceed as one case

14   for pretrial purposes, provided that is acceptable to the Court;

15          WHEREAS, the parties agree that Defendants’ motion to sever is moot in view of the parties’

16   lack of disagreement on severance for trial;

17          NOW, THEREFORE, pursuant to Civil Local Rule 7-12, the parties hereby stipulate that,

18   subject to the Court’s approval, Defendants will withdraw their motion to sever (Dkt. 53) (such

19   withdrawal shall not constitute waiver of any objection to improper joinder) and the parties agree to

20   separate trials for Microsoft and LinkedIn, subject to the Court’s approval.

21          IT IS SO STIPULATED.

22

23   Dated: January 21, 2021
24

25   By: /s/ Irene Yang                                    By: /s/ Robert F. Kramer
26   Michael J. Bettinger (SBN 122196)                   Robert F. Kramer (SBN 181706)
27   mbettinger@sidley.com                               rkramer@feinday.com
     Irene Yang (SBN 245464)                             M. Elizabeth Day (SBN 177125)
28   irene.yang@sidley.com                               eday@feinday.com
                                                       -1-
     STIPULATION AND [PROPOSED] ORDER REGARDING                                      CASE NO. 3:20-CV-06152-RS
     MOTION TO SEVER AND SEVERANCE FOR TRIAL
           Case 3:20-cv-06152-RS Document 58 Filed 01/22/21 Page 3 of 3



 1   Sue Wang (SBN 286247)                                David Alberti (SBN 220625)
     sue.wang@sidley.com                                  dalberti@feinday.com
 2   Saurabh Prabhakar (SBN 300891)                       Sal Lim (SBN 211836)
 3   sprabhakar@sidley.com                                slim@feinday.com
     SIDLEY AUSTIN LLP                                    Russell Tonkovich (SBN 233280)
 4   555 California Street, Ste. 2000                     rtonkovich@feinday.com
     San Francisco, California 94104                      Marc Belloli (SBN 244290)
 5   Telephone: (415) 772-1200                            mbelloli@feinday.com
     Facsimile: (415) 772-7400                            FEINBERG DAY KRAMER ALBERTI
 6                                                        LIM TONKOVICH & BELLOLI LLP
 7   Richard A. Cederoth (pro hac vice)                   577 Airport Boulevard, Suite 250
     rcederoth@sidley.com                                 Burlingame, California 94010
 8   SIDLEY AUSTIN LLP                                    Telephone: (650) 825-4300
     One South Dearborn                                   Facsimile: (650) 460-8443
 9   Chicago, Illinois 60603
     Telephone: (312) 853-7000                            Attorneys for Plaintiff Express Mobile, Inc.
10
     Facsimile: (312) 853-7036
11
     Attorneys for Defendants Microsoft Corp.
12   and LinkedIn Corp.

13

14

15                                     SIGNATURE ATTESTATION

16          Pursuant to Civil Local Rule 5-1(i)(3), I hereby certify that concurrence in the filing of this

17   document has been obtained from each of the other signatories shown above.

18   Dated: January 21, 2021                                      By: /s/ Irene Yang
                                                                          Irene Yang
19

20

21

22

23   PURSUANT TO STIPULATION, IT IS SO ORDERED.

24

25   Dated: January 22, 2021
                                                            Honorable Richard Seeborg
26                                                          UNITED STATES DISTRICT JUDGE
27

28
                                                      -2-
     STIPULATION AND [PROPOSED] ORDER REGARDING                                     CASE NO. 3:20-CV-06152-RS
     MOTION TO SEVER AND SEVERANCE FOR TRIAL
